UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6762



STEVEN M. JOHNSON,

                                             Plaintiff - Appellant,

          versus

PRISON HEALTH CORPORATION; RONALD MOATS,
Warden; DOCTOR MOUBAREK; KENNETH HORNING, As-
sistant Warden; DINIA, Physician's Assistant,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-96-87-JFM)

Submitted:   July 23, 1996                 Decided:   August 6, 1996

Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven M. Johnson, Appellant Pro Se. Joseph Barry Chazen, MEYERS,
BILLINGSLEY, SHIPLEY, RODBELL & ROSENBAUM, Riverdale, Maryland;
John Joseph Curran, Jr., Attorney General, Glenn T. Marrow, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Johnson v. Prison Health Corp., No. CA-96-87-JFM (D. Md.
Apr. 30, 1996). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2